Cohalan, J.,
concurs in the result with the following memorandum: Under any circumstances, in my view, the hearing officer should have disqualified himself in the instant matter. Scarcely four months before, he had sat in judgment upon the petitioner in a less serious disciplinary situation, and his report had sustained the charges then preferred. To me, it indicated a built-in prejudice, even though I concede there was substantial evidence to support the determination of guilt and the punishment meted out.